UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (Mark One) [ X ] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2007 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period to Commission File Number: 000-52601 FLEX FUELS ENERGY, INC. (Exact name of small business issuer as specified in its charter) NEVADA 20-5242826 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) Suite 590 - 999 West Hastings Street Vancouver, BC Canada (Address of principal executive offices) (604) 685-7552 (Principal executive offices telephone number) Mailing Address: 30 St. Mary Ave, London EC3A 8EP, United Kingdom Issuer’s telephone Number: +44 (0) 8445 862 780 (Malibu Minerals, Inc.) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 31, 2007, the Issuer had 74,554,884 shares of Common Stock issued and outstanding. Transitional Small Business Disclosure Format (check one):Yes [ ] No [ X ] Explanatory Note This amended Quarterly Report on Form 10-QSB/A (the “Amended Report”) amends the Quarterly Report on Form 10-QSB filed by the Company with the United States Securities and Exchange Commission (the “SEC”) on May 15, 2007 (the “Report”) solely to correct (i) unrecorded liabilities of $42,000 and other errors totaling $10,050 incurred in the quarter ended March 31, 2007, (ii) to amend the balance sheets to reflect adjustments made in the Financials Statements for the period ended December 31, 2006 filed on Form 10-KSB/A (Amendment No. 2) , (iii) to include the periods missing from the previous filing (Inception to March 31, 2006 and Inception to March 31, 2007) in the Statements of Operations and Statements of Cash Flows, (iv) to consolidate the balance sheet and results of Flex Fuels Energy Limited and (v) to correctly disclose related party disclosures. The effects of these errors are summarized in the table: As As Reported Adjustments restated $ $ $ Statement of Operations Net Loss (40,986) (72,516) (113,502) Basic and diluted loss per share (0.00) (0.00) (0.00) Weighted average number of shares 74,554,884 74,554,884 Balance Sheet Assets 1,571,564 (122,537) 1,449,027 Liabilities 13,455 228,980 242,435 Stockholders Equity 1,558,109 (1,358,328 ) 199,781 Minority Interest - 1,006,811 1,006,811 Statement of Cash Flows Net cash used in operating activities (40,986) (257,040) (298,026) Net cash used in investing activities - (64,974) (64,974) Net cash used in financing activities - (10,000) (10,000) Consolidation of Flex Fuels Energy Limited (“FFE Ltd”) As the Company has determined that FFE Ltd is a Variable Interest Entity under FIN46R “Consolidation of Variable Interest Entities” the balance sheet and results of FFE Ltd have been consolidated with the Company’s balance sheet and results. This results in additional costs expensed in the quarter attributable to the 15 % holding in FFE Ltd of $40,566. The determination was based on the fact that although the Company acquired 15% of FFE Ltd it provided all of the initial capital for the operations of FFE Ltd to undertake and therefore took on risks in excess of its percentage holding or voting rights. Related party information Since non-Canadian individuals or companies cannot directly hold mineral licenses in British Columbia, James Laird (CEO, CFO and director) initially held the license on behalf of the Company.In June of 2006 the license was transferred by Mr. Laird to Esther Briner (a stockholder), a licensed Canadian prospecting agent and stockholder,In July of 2007 Ms. Briner subsequently transferred the license to Coalharbour Consulting, Inc (“Coalharbour”), a licensed Canadian prospecting agent owned and controlled by Esther Briner.Coalharbour currently holds the license on behalf of the Company. 1 Adjustments December 31, 2006 included in the balance sheet adjustments above: Unrecorded liabilities The Company identified $4,050 in unrecorded liabilities for the period ended December 31, 2006. Adjustments to certain legal costs The Company incorrectly included legal costs in the Statement of Operations for the period ended December 31, 2006 for the private placement ($15,000) and the acquisition of a 15% holding in FFE Ltd ($20,000).These costs have been correctly accounted for with the associated transactions. Fair value attributed to the stock issued to Mr. Tom Barr On December 18, 2006 the Company issued 412,038 shares of Common Stock in recognition of services provided to the Company as director. Originally the fair value attributed to these shares was $0.0001667 On the same day the Company approved a private placement of 14,142,858 shares of Common Stock at $0.1167 per share to independent third parties. The management concluded that a value of $0.1167 per share was more appropriate which resulted in a charge of $48,071 in the amended Statement of Operations fro the period ended December 31, 2006 (as opposed to previously recorded $69). Consolidation of Flex Fuels Energy Limited (“FFE Ltd”) See above. The Company has not modified or updated disclosures presented in the Report in this Amended Report on Form10-QSB/A, except as required to reflect the effects of the items discussed above. Accordingly, this Amended Report on Form10-QSB/A does not reflect events occurring after the filing of the Report or modify or update those disclosures affected by subsequent events or discoveries. Information not affected by this restatement is unchanged and reflects the disclosures made at the time of the original filing of the Report on May 15, 2007. Events occurring after the filing of the Report or other disclosures necessary to reflect subsequent events are addressed in the Company’s Quarterly Report on Form10-QSB for the quarterly period ended June 30, 2007, which was filed concurrently with the filing of this Amended Report on Form10-QSB/A, and any reports filed with the SEC subsequent to the date of this filing. The following items have been amended as a result of the restatements described above: PartI— Item1— Financial Statements PartI— Item2— Management’s Discussion and Analysis of Financial Condition and Results of Operations PartI— Item3— Controls and Procedures Additionally the Report in full has been amended to reflect the change of the name of the Company from Malibu Minerals, Inc. to Flex Fuels Energy, Inc. that occurred on July 16, 2007. NOTE REGARDING SHARE AND PER SHARE DATA On May 21, 2007, the Board of Directors declared a stock split, distributable May 22, 2007, in the form of a dividend of five additional shares of the Company's Common Stock for each share owned by stockholders of record at the close of business on May 21, 2007. Accordingly, all share and per share data has been restated to reflect the split. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets at March 31, 2007 and December 31, 2006 5 Condensed Consolidated Statements of Operations for quarter ended March 31, 2007, the period from inception (March 10, 2006) to March 31, 2006 and for the period from inception (March 10, 2006) to March 31, 2007 6 Condensed Consolidated Statements of Cash Flows for quarter ended March 31, 2007, the period from inception (March 10, 2006) to March 31, 2006 and for the period from inception (March 10, 2006) to March 31, 2007 7 Condensed Consolidated Statements of Deficiency in Stockholders’ Equity for the period from March 10, 2006 (date of inception) through March 31, 2007 8 Notes to unaudited Condensed Consolidated Financial Statements 9-16 ITEM 2 Management’s Discussion and Analysis or Plan of Operation 17 ITEM 3 Controls and Procedures 21 ITEM 3A(T) Controls and Procedures 22 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Submission of Matters to a Vote of Security Holders. 23 ITEM 5. Other Information 24 ITEM 6 Exhibits 24 Signatures 25 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2007 are not necessarily indicative of the results that can be expected for the year ending December 31, 2007. As used in this Quarterly Report on Form 10-QSB/A (the “Quarterly Report”), the terms “we”, “us”, “our”, the “Company” and “Flex Fuels” mean Flex Fuels Energy, Inc. (formerly Malibu Minerals, Inc.), unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. 4 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Balance Sheets (unaudited) (Stated in US Dollars) As of As of March 31 December 31 2007 2006 (as restated) (as restated) Assets Cash 1,249,255 1,612,500 Prepayments and other current assets 52,021 499 Total current assets 1,301,276 1,612,999 Property and Equipment, net of depreciation of $921 and $nil, respectively 147,751 1,760 Total Assets $ 1,449,027 $ 1,614,759 Current Liabilities Accounts payable 149,236 19,731 Accruals 93,199 54,464 Total Liabilities $ 242,435 $ 74,195 Minority Interest 1,006,811 1,228,691 Stockholders Equity 100,000,00 Common Shares Authorized, 74,554,884 issued and outstanding @ $0.001 Par 74,555 74,555 Additional Paid in Capital 1,618,516 1,618,516 Accumulated Comprehensive Income 1,410 Deficit accumulated during exploration/development stage (1,494,700 ) (1,381,198 ) Total stockholders equity 199,781 311,873 Total liabilities and stockholders equity $ 1,449,027 $ 1,614,759 The accompanying notes are an integral part of these financial statements. 5 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidate Statements of Operations (unaudited) (Stated in US Dollars) For the quarter ended For the period from inception For the period from inception March 31, 2007 (March 10, 2006) (March 10, 2006) to March 31, 2006 to March 31, 2007 (as restated) Revenue $ - $ - $ - Expenses Mining exploration charges - - - General, selling and administrative charges 356,134 - 424,160 Excess of Purchase Price over Net Assets Acquired - - 1,303,172 Impairment of mining license - 10,000 10,000 Total Expenses 356,134 10,000 1,737,332 Operating loss (356,134 ) (10,000 ) (1,737,332 ) Interest and Other Income Interest 12,761 - 12,761 Net Loss before Minority Interest (343,373 ) (10,000 ) (1,724,571 ) Minority Interest 229,871 - 229,871 Net Loss $ (113,502 ) $ (10,000 ) $ (1,494,700 ) Basic & Diluted Loss per Share (0.00 ) (0.00 ) (0.02 ) Weighted Average Number of Shares 74,554,884 60,000,000 63,509,397 The accompanying notes are an integral part of these financial statements. 6 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Statements of Cash Flows (unaudited) For the period For the period For the quarter ended from inception (March 10, 2006) from inception (March 10, 2006) March 31, 2007 to March 31, 2006 to March 31, 2007 (as restated) Cash Flow From Operating Activities Net Loss $ (113,502) $ (10,000) $ (1,494,700) Recognition of an Impairment Loss – mineral claims - 10,000 10,000 412,038 shares of Common Stock issued in lieu of payment for services - - 48,071 Excess of Purchase Price over Net Assets Acquired - - 1,303,172 Minority Interest (229,871) - (229,871) Depreciation 921 - 921 (Increase) in current assets Prepayments and other current assets (26,042) - (26,042) Increase in current liabilities Accounts payable 32,062 - 45,517 Accruals 38,406 - 42,406 Net cash used in operating activities (298,026) - (300,526) Cash Flow From Investing Activities Purchase of property and equipment (64,974) - (64,974) Costs incurred in acquiring 15% holding in FFE Ltd - - (20,000) Purchase of mineral claim - (10,000) (10,000) Net cash used in investing activities $ (64,974 ) $ (10,000 ) $ (94,974 ) Cash Flow from Financing Activities Legal costs incurred in preparing private placement documents (10,000) (10,000) Shares of Common Stock issued to founders 10,000 10,000 Shares of Common Stock issued at $0.1167 per share in a private placement - - 1,635,000 Net cash (used in)/provided by financing activities $ (10,000) $ 10,000 $ 1,635,000 Effects of exchange rates on cash 9,755 - 9,755 Net change in cash (363,245) - 1,249,255 Cash at beginning of period 1,612,500 - - Cash at end of period $ 1,249,255 $ - $ 1,249,255 Cash Paid For: Interest $ - $ - $ - Income Tax $ - $ - $ - Non-Cash Activities ($) Shares issued in Lieu of Payment for Service 48,071 Accounts payable for Property and Equipment 101,164 101,164 Excess of Purchase Price over Net Assets Acquired expensed in the period 1,303,172 The accompanying notes are an integral part of these financial statements. 7 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Statement of Stockholders Equity (unaudited) From Inception (March 10, 2006) to March 31, 2007 (Stated in Dollars except share numbers) Shares Amount Additional Paid-in Capital Deficit accumulated during exploration /development stage Accumulated Comprehensive Income Stockholders'Equity March 10, 2006: shares of Common Stock issued to founders . 60,000,000 60,000 (50,000 ) - - 10,000 December 18, 2006: fair value of shares of Common Stock issued in lieu of payment for services at $0.1167 per share. 412,038 412 47,659 - - 48,071 December 29, 2006: shares of Common Stock issued at $0.1167 per share net of legal costs of $15,000 in a private placement. 14,142,846 14,143 1,620,857 - - 1,635,000 Net Loss for period (1,381,198 ) - (1,381,198 ) Balance, December 31, 2006 74,554,884 74,555 1,618,516 (1,381,198 ) - 311,873 Comprehensive Income - 1,410 1,410 Net Loss for period - - - (113,502 ) - (113,502 ) Balance, March 31, 2007 74,554,884 74,555 1,618,516 (1,494,700 ) 1,410 199,781 The accompanying notes are an integral part of these financial statements. 8 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements (unaudited) For the Quarter Ending March 31, 2007 (Stated in US Dollars) NOTE 1 - BASIS OF PRESENTATION Flex Fuels Energy, Inc (“Flex Fuels” or the “Company”) (formerly Malibu Minerals, Inc) has prepared the condensed consolidated financial statements included herein in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, for a fair statement have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for any subsequent quarter or for the year ending December 31, 2007. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB/A (Amendment No 2) for the year ended December 31, 2006. The condensed consolidated financial statements include the accounts of the Company and its majority owned subsidiaries. All inter-company accounts and transactions have been eliminated. Flex Fuels Energy, Inc. was organized under the laws of the State of Nevada on March 10, 2006 to explore mining claims and property in North America. The Company is diversifying its business by acquiring a 15% interest in Flex Fuels Energy Limited (“FFE Ltd”), a development stage company incorporated under the laws of England and Wales. Flex Fuels plans to construct, own and manage seed processing facilities, refineries producing bio diesel products (and associated power generation facilities if commercially desirable) and to engage in the business of selling supplying and distributing bio diesel products. On May 21, 2007, the Board of Directors declared a stock split, distributable May 22, 2007, in the form of a dividend of five additional shares of the Company's Common Stock for each share owned by stockholders of record at the close of business on May 21, 2007. Accordingly, all share and per share data has been restated to reflect the split. The Company has elected a December 31 year-end. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Principles of Consolidation The accompanying consolidated financial statements include the accounts of Flex Fuels and its variable interest entities for which the Company is the primary beneficiary. Inter-company balances and transactions have been eliminated on consolidation. b.Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, goods delivered, the contract price is fixed or determinable, and collectibility is reasonably assured. c. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 9 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements (unaudited) For the Quarter Ending March 31, 2007 (Stated in US Dollars) d.Income Taxes The Company computes income taxes in accordance with Financial Accounting Standards Statement No. 109 "Accounting for Income Taxes" ("SFAS 109").Under SFAS 109, deferred taxes are recognized for the tax consequences of temporary differences by applying enacted statutory rates applicable to future years to differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities.Also, the effect on deferred taxes of a change in tax rates is recognized in income in the period that included the enactment date.Temporary differences between financial and tax reporting arise primarily from the use of different depreciation methods for furniture and equipment as well as impairment losses and the timing of recognition of bad debts.Valuation allowances are recorded to reduce deferred tax assets to that amount which is more likely than not to be realized. e.Fixed Assets Fixed assets are stated at cost, net of depreciation once the asset has come into use. Computer and office equipment are depreciated in a straight-line basis over two years. f.Stock-Based Compensation The Company has adopted Statement of Financial Accounting Standards No. 123 (revised), Share-Based Payment, (“SFAS 123(R)”), which requires that compensation cost relating to share-based payment transaction be recognized as an expense in the financial statements, and that measurement of that cost be based on the estimated fair value of the equity or liability instrument issued at date of issue. g.Foreign Exchange The company’s functional and reporting currency is US Dollars. The Company’s functional and reporting currency is US Dollars. The accounts of the Company’s foreign investment, FFE Ltd are maintained using the local currency as the functional currency. FFE Ltd’s assets and liabilities are translated into U.S. dollars at period-end exchange rates, and income and expense accounts are translated at average monthly exchange rates. Net gains and losses from foreign currency translation are excluded from operating results and are accumulated as a separate component of stockholders’ equity. h.Impairment of long-lived Assets The Company has determined that its Malibu Gold property is to be impaired in full, as per SFAS 144: “Accounting for the Impairment of Long-Live Assets.” Impairment is the condition that exists when the carrying amount of a long-lived asset (asset group) exceeds its fair value. An impairment loss shall be recognized only if the carrying amount of a long- lived asset (asset group) is not recoverable and exceeds its fair value. The carrying amount of a long-lived asset (asset group) is not recoverable if it exceeds the sum of the undisclosed cash flows expected to result from the use and eventual disposition of the asset (asset group). Our determination is based on the Company’s current period operating loss combined with the Company’s history of operating losses and our projection that demonstrates continuing losses associated with the Malibu Gold property. In accordance with FASB 144, 25, “An impairment loss recognized for a long-lived asset (asset group) to be held and used shall be included in income from continuing operations before income taxes in the income statement of a business enterprise and in income from continuing operations in the statement of activities of a not-for-profit organization. If a subtotal such as “income from operations” is presented, it shall include the amount of that loss.” The Company has recognized the impairment of a long-lived asset by declaring that amount as a loss in income from operations in accordance with an interpretation of FASB 144. The license was originally acquired for $10,000 cash and initially held on behalf of the Company by Jim Laird – see Note 5 - Related Party Transactions. 10 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements (unaudited) For the Quarter Ending March 31, 2007 (Stated in US Dollars) i. Minority Interest The Minority Interest represents the equity attributable to the external shareholders of a subsidiary of variable interest entity. It is comprised of the portion of the net assets attributable to the minority on acquisition plus the share of any post acquisition profits less the share of any post-acquisition losses. As the minority has not agreed to fund losses in excess of the share of net assets acquired losses attributable to the minority are limited. At March 31, 2007 the Minority Interest was as follows: $ Balance at December 31, 2006 1,228,691 Share of losses (229,871) Share of comprehensive income 7,991 Balance at December 31, 2006 $1,006,811 j.Basic Loss Per Share In accordance with SFAS No. 128 “Earnings Per Share”, the basic loss per common share is computed by dividing net loss available to stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At March 31, 2007, the Company has no stock equivalents that were anti-dilutive and excluded in the earnings per share computation. For the three months endedMarch 31, 2007 (as restated) For the period from inception (March 10, 2006)to March 31,2006 Net Loss $ (113,502) $ (10,000) Basic & Diluted Loss per Share (0.00) (0.00) Weighted Average Number of Shares 74,554,884 60,000,000 k.
